Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/272,218 filed on 02/26/2021. This application is a 371 of PCT/JP2019/033738, filed on 08/28/2019, which claims foreign priority of PCTJP2018031980, filed on 08/29/2018; and PCTJP2018031989, filed 08/29/2018.

	

Restriction/Election
Applicant’s election without traverse of Group I, Claims 1 – 5 and 16 – 18, in the reply filed on 02/10/2022 is acknowledged. Claims 6 – 8, 19; 9 – 10, 12, 13 – 14; and 11, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, and IV respectively, there being no allowable generic or linking claim. 


Claim Rejections – U.S.C. §103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1 – 5 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (JP2004/269934, using espacenet translation, as cited in the office action of 01/28/2022)

Regarding claims 1 and 5, Tsuchiya teaches a sintered sliding member for use in a pantograph sliding plate or bearing materials (meeting the claimed limitation of claim 1 and claim 5) [page 4, line 141 – 144]. Tsuchiya teaches that the sintered alloy has 1 – 30 wt% of V and Cr, which overlaps with the claimed range [Claim 1], and 1 – 20 wt% of sulfur, which overlaps with the claimed range [Claim 5] in the form of Cr-S compound [Claim 5], meeting the claimed limitation of a metal sulfide with Cr as claimed, 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). 

Regarding claims 2 – 3 and 16, Tsuchiya teaches the invention as applied above in claim 1. Tsuchiya further teaches that the sintered sliding member can comprise at least one of Mo, Mn, and Ni in an amount of 1 – 20 wt%, which overlaps with the claimed range [Claim 6]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 4 and 17 – 18, Tsuchiya teaches the invention as applied above in claim 1. Tsuchiya further teaches that the sintered sliding member can comprise at least one of Mo, Mn, and Ni in an amount of 1 – 20 wt%, which overlaps with the claimed range [Claim 6]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). Tsuchiya does not teach the presence of graphite, but graphite is not required by the broadest reasonably interpretation of the claims 4 and 17 – 18, given that the lower range of graphite is 0%. Therefore, Tsuchiya meets the claimed range of graphite. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2006/0278038 – Sintered valve with chromium sulfide, molybdenum and iron base
US2006/0219054 – Wear resistant sintered member with sulfur up to 5% and chromium present
US 6,251,157 – Sintered alloy with chromium carbide and chromium sulfide
US 3,825,416 – Self-lubricating iron base alloy with high amount of sulfur or selenium
JP51002404 – Wear resistant alloy with graphite and chromium sulfide, nickel sulfide and molybdenum sulfide
JP2013/241629 – Current – collecting sliding material with sulfur, chromium, vanadium and titanium
JP2006/307331 – Wear-resistant sintered member with sulfides present


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735